UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7177



JOSEPH KINARD,

                                           Petitioner - Appellant,

          versus


TRACY JOHNS; J. JOSEPH CURRAN, JR., The
Attorney General of the State of Maryland,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:07-cv-00132-DKC)


Submitted:   February 13, 2008            Decided:   April 22, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Kinard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Joseph Kinard seeks to appeal the district court’s orders

dismissing his 28 U.S.C. § 2254 (2000) petition and denying his

subsequent motion for reconsideration.1   We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).2   This appeal period is “mandatory

and jurisdictional.”   Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s orders were entered on the docket in

January 2007 and May 2007, respectively. Kinard’s notice of appeal




     1
      Kinard’s notice of appeal states he is appealing the district
court’s May 29, 2007 order and “any and all other decisions of the
court in reference to the denial of his habeas corpus motion as
well.”   We construe Kinard’s notice of appeal as an attempt to
appeal both the district court’s May 29, 2007 order denying
Kinard’s motion for reconsideration and the district court’s
January 26, 2007 order dismissing without prejudice Kinard’s 28
U.S.C. § 2254 petition as second or successive.
     2
      Kinard did not move for an extension of time to file his
appeal under Fed. R. App. P. 4(a)(5).

                              - 2 -
was filed, at the earliest, on July 27, 2007.3     Because Kinard

failed to file a timely notice of appeal or to obtain an extension

or reopening of the appeal period as to either of the district

court’s orders, we dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




     3
      Because Kinard is a prisoner and filed his notice of appeal
pro se, it is deemed filed on the date he gave it to prison
officials for mailing. See Fed. R. App. P. 4(c)(1); Houston v.
Lack, 487 U.S. 266, 276 (1988). July 27, 2007, is the date Kinard
provided next to his signature on the notice of appeal.

                              - 3 -